J-S52010-17

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :      IN THE SUPERIOR COURT OF
                                         :            PENNSYLVANIA
           v.                            :
                                         :
KAY LOUISE BRYAN,                        :
                                         :
                 Appellant               :           No. 1688 MDA 2016

          Appeal from the Judgment of Sentence August 30, 2016
            in the Court of Common Pleas of Lancaster County,
            Criminal Division, No(s): CP-36-CR-0003885-2015

BEFORE: GANTMAN, P.J., LAZARUS and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                      FILED AUGUST 31, 2017

     Kay Louise Bryan (“Bryan”) appeals from the judgment of sentence

imposed following her conviction of one count of false statements under the

Public Welfare Code. See 62 P.S. § 481. We affirm.

     In its Opinion, the trial court set forth the relevant factual and

procedural history, which we adopt for the purpose of this appeal. See Trial

Court Opinion, 12/19/16, at 1-4.

     On appeal, Bryan raises the following question for our review:

     I. Was the Commonwealth’s evidence insufficient to establish
     beyond a reasonable doubt that [Bryan] was the person who
     applied for and received benefits from the Department of Public
     Welfare [(“the Department”)1], and that she received wages
     from K[m]art, which she failed to report, during the time she




1
  Although named the Department of Public Welfare at the time of Bryan’s
violation, the Department has since been renamed the Department of
Human Services, effective November 24, 2014. See 62 P.S. § 103.
J-S52010-17


      was receiving benefits from the Department []?

Brief for Appellant at 5 (footnote added).

      Bryan argues that the evidence was insufficient to establish that she

was the person who applied for and received benefits from the Department,

and who failed to report wages received from Kmart.       Id. at 14.   Bryan

claims that no witnesses were able to identify her as the person who applied

for assistance through the Department.       Id. at 16.   Specifically, Bryan

asserts that there was no testimony that her signature matched the

signature on the application for cash assistance, or regarding her date of

birth, social security number, or address. Id. at 17-18. Bryan also argues

that the Commonwealth did not present evidence that she failed to report

her income. Id. at 18-19.

      In its Opinion, the trial court set forth the relevant law, considered

Bryan’s claim, and concluded that it lacks merit.   See Trial Court Opinion,

12/19/16, at 5-8.     We agree with the trial court’s conclusion that the

evidence presented at trial, viewed in the light most favorable to the

Commonwealth as the verdict winner, was sufficient to support Bryan’s

conviction. We therefore affirm on the basis of the trial court’s Opinion for

the purpose of this appeal. See id.




                                  -2-
J-S52010-17


     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/31/2017




                               -3-
                                                                          Circulated 08/17/2017 09:52 AM




 IN THE COURT OF COMMON PLEAS OF LANCASTER                 COUNTY, PENNSYLVANIA
                             CRIMINAL
                                                                             r        ~-
                                                                             )>       =>        c
                                                                             :z:
                                                                             (")
                                                                             )>
                                                                                     . er--
                                                                                      C)
                                                                                                '
                                                                                              - rtl
                                                                                      r,,       ::::0
COMMONWEAL TH OF PENNSYLVANIA                                                o»       ("")      :x
                                                                             ,.,.,
                                                                             --i
                                                                                                ...,.,
                                                                                                0
                                                                             ::;o     \.0
      v.                                                No. 3885-2015        (")                0
                                                                             0        x.        0
                                                                             c        :IC
                                                                                                c:
KAY LOUISE BRYAN                                                             :z:
                                                                             -+
                                                                             :<       -
                                                                                      '°
                                                                                     .C)
                                                                                      C)
                                                                                                ;:::o
                                                                                                -;
                                                                                                (/)

                                                                             ~                -~ ... ·   .
                                      OPINION
BY: WRIGHT, J.                                                 December   13_, ?016
      This Opinion is written pursuant to Rule 1925(a) of the Pennsylvania Rules of

Appellate. Procedure. In her statement, Defendant Kay Louise Bryan alleges that the
                                                    I

evidence the Commonwealth presented against her was insufficient to sustain

Defendant's conviction for fraudulently obtaining public assistance. (Statement of Errors·

Complained of on Appeal, Nov. 4, 2016). However, a review of the record and

applicable law demonstrates that Defendant's claims lack merit, and therefore, her

appeal should be dismissed.

                                    BACKGROUND
       The underlying case was initiated pursuant to a Private Criminal Complaint filed

by the Pennsylvania Office of Inspector General. (Private Criminal Complaint, Dec. 4,

2013). The Complaint alleged that Defendant received wages from K-Mart Corporation

"during the period of December 5, 2011 through July 30, 2012, in the gross amount of

$5,908.63," that Defendant did not report this income to the Department of Public

Welfare as required by law, that she had been previously advised by the Department of

Public Welfare that such reporting was required, and by not reporting this income,




                                         APPENDIX B
Defendant received    $1,775.66 in Cash assistance to which she was not legally entitled.

Id. Subsequently, Defendant was charged under 62 P.S. § 481 for willfully

misrepresenting the amount of her household income from December 5, 2011 to July

30, 2012. (Information, Sept. 9, 2015). Defendant's jury trial took place on August 29-

30, 2016, during which the Commonwealth elicited testimony from three witnesses. See

generally, (N.T. Jury Trial Vol. 1-11).

       The Commonwealth's first witness was Ian Radcliff, a former income

maintenance caseworker at the Lancaster County Assistance Office who assisted

Defendant with her application for benefits. (N.T. Vol I., Aug. 29, 2016, at 56:20-57:5).

Mr. Radcliff testified that his job consisted mainly of interviewing "applicants for welfare

benefits" and determining "their eligibility." (Id. at 57:3-5). While Mr. Radcliff was not
                                                                                        ..
able to recall interviewing Defendant specifically, he explained that he had interviewed

"hundreds, if not a thousand" applicants, and that he used the same interview process

habitually with each new applicant as part of department policy. ·(Id. at 57:12, 62:20-

63:7). Mr. Radcliff also described that interview process, explaining that at each

interview, he would go "page-by-page" with the applicant over a fourteen-page

document called the "Form PA 600." (Id. at 57:15-60:6). He also stated that he would

follow this procedure "every time" and that "there could be no.exception to that." (Id. at

62:20-63:7). Mr. Radcliff further testified that, as part of the process, applicants were

required to sign Form PA 600, and that the Form PA 600 presented at trial contained

Defendant's signature. (lQ. at 62:11-12, 63:8-12); (Comw. Ex 1.). The sighed form was

entered into evidence and became part of the record. (N.T. Vol I., Aug. 29, 2016. at

 114:1-11) (Comw. Ex. 1). The assistant district attorney also asked Mr. Radcliff



                                               2
specifically about the part of the Form PA 600 where the applicant's rights and

responsibilities were explained, asking Mr. Radcliff read to read the portion of the Form

describing an applicant's responsibilities for reporting changes in income: (.!.9.. at 59:19-

61 :24). Mr. Radcliff read the following portion of the Form aloud for the jury (in relevant

part):

         For cash assistance ... you must report changes in ... new unearned
         income . . . . If you have no earned income, you must report new
         employment or new income from self-employment. If you have earned
         income, you must report if your gross monthly earned income increases by
         more than $100 than the estimated gross monthly earned income used to
         determine your benefit.

(Id. at60:17-61:6).

         The Commonwealth's second witness was Kimberly McMahon, an income

maintenance caseworker assigned to the Overpayment Unit at the Department of

Human Services. (lg. at 78:10-21). Ms. McMahon testified as to the process used by

the Overpayment Unit to determine whether someone received wages greater than the

allotted amount for the benefits received. (Id. at-79:11-15). Ms. McMahon explained

that process, and how it indicated that Defendant worked and received wages between

the dates of December 5, 2011 and July 30, 2012. (Id. at 80:10-81:25,        83:11-84:2). Ms.

McMahon further stated that while Defendant had money deposited into her cash

assistance account during this period, Defendant was "actually eligible for zero amount

of cash assistance benefits." (Id. at 86:16-88:11). Additionally, through Ms. McMahon,

the Commonwealth introduced "The Work Number" documents, which indicate the

number of hours Defendant worked and the compensation Defendant received while

receiving cash assistance. ·(Id. at 81 :2-9); (Comw. Ex. 3). Through Ms. McMahon, the

Commonwealth also introduced its Exhibit 4, which lists the monthly wages received by


                                                3
Defendant for the time period in question. (Id. at 83:9-13); (Coniw. Ex. 4). Ms.

McMahon's also specifically testified that, as indicated by Exhibit 4, each of the bi-

weekly payments Defendant received during the months in question were over $215.

(!Q. at 83:18-84:2). Both Exhibits 3 and 4 were moved into evidence. (Id. at 114:1-11).

        The Commonwealth's final witness was Richard Barr, an investigator for the

Department of Human Services Bureau of Programming and Integrity. (Id. at 94:8-25).

Mr. Barr testified that he was previously employed by the Office of Inspector General,

where he "investigated and prosecuted welfare fraud." (Id. at 95:1-4). Mr. Barr went on

to explain the process of investigating welfare fraud, detailing his investigation of

Defendant in this case, and how the investigation led him to file· the criminal complaint

against Defendant. (Id. at 95:5-104:19).

        After the trial, the jury quickly reached a unanimous verdict, finding Defendant

guilty of fraudulently obtaining public assistance between the amounts of $1,500 and

$2,999. (N.T. Jury Trial, Vol. II, Aug. 30, 2016, at 151:20-152:4).1                  Pursuant to the

sentencing guidelines, I sentenced Defendant to pay $1,775.6~ in restitution! and to one

year of probation, permitting unsupervised probation after the first probation

appointment. (Id. at 155:8-157:10). Defendant filed a timely notice of appeal, a timely

concise statement thereafter, and the Commonwealth filed a timely response. (Notice of

Appeal, Oct. 12, 2016); (Pa.R.A.P.            Order, Oct.14, 2016); (Statement of Errors

Complained of on Appeal, Nov, 4, 2016); (Resp. to Deft.'s Statement of Errors

Complained of on Appeal, Nov. 14, 2016).



 I Violations of 62 P.S. § 481 receive different grades depending on the amount of public assistance illegally

 obtained. Defendant's conviction en the amount of$1,500-$2,999 is classified as a Misdemeanor of the first degree.
 62 P.S. § 481.

                                                         4
                                                    DISCUSSION

         Under Section 481{a) of the Public Welfare Code, a person commits welfare

fraud if she {1) willfully; {2) secures "assistance."2 (3) by way of making a false

statement or misrepresentation, failing to disclose a material fact regarding eligibility, or

by other fraudulent means.3 62 P.S. § 481 {a).

         In Defendant's Statement, Defendant challenges the sufficiency of the evidence,

averring that {1) the Commonwealth presented "no evidence identifying the defendant

as the person who applied for and received benefits from the Department of Public

Welfare," nor {2) any evidence "identifying. the defendant as the person who received

wages from K-Mart" while she was receiving the benefits. {Statement of Errors

Complained of on Appeal, Nov. 4, 2016). Further, {3) Defendant avers that the

Commonwealth also failed to present any evidence showing that Defendant "willfully

failed to disclose a material fact regarding her eligibility" for the benefits in question. Id.

Our Superior Court has articulated succinctly the applicable standard for such a

challenge:

         The standard we apply in reviewing the sufficiency of the evidence is
         whether viewing all the evidence admitted at trial in the light most favorable
         to the verdict winner, there is sufficient evidence to enable the fact-finder to
         find every element of the crime beyond a reasonable doubt. In applying the
         above test, we may not weigh the evidence and substitute our judgment for
         the fact-finder. In addition, we note that the facts and circumstances.
         established by the Commonwealth need not preclude every possibility of
         innocence. Any doubts regarding a defendant's guilt may be resolved by
         the fact-finder unless the evidence is so weak and inconclusive that as a
         matter of law no probability of fact may be drawn from the combined
         circumstances. The Commonwealth may sustain its burden of proving every
2 The definition of"Assistance" under the Public Welfare Code includes "money." 62 P.S. § 402.
348 l(a), in full, reads as follows: "Any person who, either prior to, or at the time of, or subsequent to the. application
for assistance, by means of a willfully false statement or misrepresentation, or by impersonation or by willfully
failing to disclose a material fact regarding eligibility or other fraudulent means, secures, or attempts to secure, or
aids or abets or attempts to aid or abet any person in securing assistance, or Federal food stamps, commits a crime
which shall be graded as provided in subsection (b)."

                                                             5
      element of the crime beyond a reasonable doubt by means of wholly
      circumstantial evidence. Moreover, in applying the above test, the entire
      record must be evaluated and all evidence actually received must be
      considered. Finally, the finder of fact while passing upon the credibility of
      witnesses and the weight of the evidence produced, is free to believe all,
      part or none of the evidence.

Commonwealth v. Karns, 50 A.3d 158, 161 (Pa. Super. 2012) (case citation

omitted), appeal denied, 65 A.3d 413 (Pa. 2013); See also Commonwealth v.

Cousar, 928 A.2d 1025, 1031-33 (2007) (similarly articulating this standard).

       Here, the evidence at trial was sufficient for the jury to conclude beyond a

reasonable doubt that Defendant's actions met every element of 62 P.S. § 481 (a).

       First, Defendant's argument that no evidence was presented indicating she was

the perpetrator is completely meritless. While it is true that no witness could recall

speaking to Defendant, and that no witness directly identified defendant in court, these

facts alone are not dispositive. To the contrary, all three Commonwealth witnesses

presented circumstantial evidence as to Defendant's identity:

       The Commonwealth's first witness, Mr. Radcliff, testified that Defendant's name

was signed on the Form PA 600, and that it was his unwavering practice to interview

every applicant. (N.T. Vol I, Aug. 29, 2016, at 62:11-63:7). Moreover, Defendant's

signed name appears on the Form PA 600 at least seven times, and Defendant's social

security number appears on the document. (Comw. Ex. 1 ). This testimony, Defendant's

multiple signatures, and Defendant's social security number provided sufficient

circumstantial evidence to prove that Defendant was the person who applied for the

benefits.

       As to the identification of Defendant as the recipient of the wages from K-Mart,

the Commonwealth's second witness, Ms. McMahon, testified that the wages on


                                              6
Commonwealth's        Exhibit 4 were the "wages that were paid to Ms. Bryan ..... " (Id. at

83:9-12).     (Comw. Ex. 4). Ms. McMahon also testified that the form indicates Defendant

was employed       at the Ephrata K-Mart during the time period in question.      (Id. at 71 :2-4);

(Comw. Exhibit 4). Exhibit 4 also contains Defendant's social security         number. (Comw.

Exhibit 4). The Commonwealth's       final witness, Mr. Barr, also corroborated       the preceding

testimony indicating     Ms. Bryan was the person who committed welfare fraud-Mr.             Barr

stated that he reviewed the documents for this case, and that Defendant's 'Work

Number Documents"         indicated Defendant was working during the period in question.

(N.T. Vol I, Aug. 29, 2016, at 97:16-98:9);      (Comw. Ex. 3). Mr. Barr also indicated that

he reviewed Defendant's       PA Form 600 as. part of his investigation;    Mr. Barr explained

that the Form would have indicated to Defendant's         case worker that Defendant was out

on leave during the period in question, even thouqh she was actually working at K-Mart.

This, and the other documentation,      thereby led Mr. Barr to file the criminal complaint in

this case. (N.T. Vol I, Aug. 29, 2016, at 99:20-104:13).

            Regarding Defendant's other claim, while Defendant      made the well-reasoned

argument at trial that the jury should doubt whether Defendant          acted willfully, as none of

the witnesses could personally      remember their interactions     with Defendant,    the

circumstantial     evidence, viewed in the light most favorable to the Commonwealth,           was

clearly sufficient to draw such a conclusion.      (N.T. Vol. II, Aug. 30, 2016   at 129:10-17).

The testimony of the ·Commonwealth's          first witness, Mr. Radcliff, indicated that

 Defendant was read her rights and obligations,        and that she signed the form verifying

 that she was aware of those rights and obligations,       including the obligation .to report any

 change in income. Despite this awareness,         the testimony of the Commonwealth's



                                                   7
second and third witnesses indicated that after filling out and going over her obligations

on the form, Defendant stilt chose to work at K-Mart, received income therefrom for

several months, and failed to report that income while still receiving cash assistance.       It

required no great leap of logic for the jury to conclude that this failure to report income

was willful.

        Therefore,    notwithstanding   Defendant's arguments as to the sufficiency of the

evidence,      I find that the Commonwealth   submitted sufficient evidence for the jury to find

Defendant guilty beyond a reasonable doubt. Accordingly,         I enter the following:




                                                  8
..   '\   "

     "                      IN THE COURT OF COMMON PLEAS OF LANCASTER COUNTY, PENNSYLVANIA
                                                       CRIMINAL



                        COMMONWEALTH OF PENNSYLVANIA

                                   v.                                           No. 3885-2015   .

                        KAY LOUISE BRYAN


                                                                        ORDER

                        BY: WRIGHT, J.

                                                  rq tl
                                   AND NOW, this -W-- day of December, 2016, the Court hereby submits this

                        Opinion pursuant to Rule 1925(a) of the Pennsylvania Rules of Appellate Procedure.


     I certify this document to be filed
     in the Lancaster County Office of
     the Cl       of the Courts.
              ,.·:"11,,,,                                  -~
        ;;,.~,VliC'ls,~,,.,
      ;::-~>  •••••  -.4 ~     ~                                    '
      *4:'.···R~~·~.%\                  .
     ~I:
     -~·~     1t~~;:,.~~i~
              ~· ~ ·.,,-
     i.,.·-.~~ ,,;:·~g
                                              ~~          cC,
      %:!ttj:;.:·~,{t                       Jacquelyn E. Pfursich                                   ,·J:>          ,-..:,
               ""'"""''                        Clerk of Courts
                                                                                                    %
                                                                                                     ('.')
                                                                                                                   c::>
                                                                                                                   c:T'
                                                                                                                               ,-rn
                                                                                                                               ("")


                        Copies to:                                                                   J>.            c::>
                                                                                                                    rrr        :;o
                                                                                                     (/)            c,         ::,:::
                        Eric S. Neiman,·ADA
                                                                                                      -l
                                                                                                      l"'l
                                                                                                      :;o
                                                                                                                  ··~-          0
                                                                                                                                -n
                        Courtney .M. Monson, APO                                                       c»            -,::,,>
                                                                                                                                Ci
                                                                                                       0
                                                                                                       c:             z         c
                                                                                                                                 0
                                                                                                       ::z.           ~          :::0
                                                                                                        -t                       -i
                                                                                                        ;<            .0         •




                                                                          9